DETAILED ACTION
	Applicants response and amendments (filed on 08/13/2021) to the office action dated 05/13/2021 are entered and considered. Claims 1-2 and 5-8 are currently amended, claims 3 and 4 have been canceled. Claims 1-2 and 5-8 are currently under consideration on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Response to Amendment
The objections to the drawings have been withdrawn due to the submission of replacement drawings. The rejections of claims 1-8 under 35 USC 112(a) and 112(b) have been withdrawn due to the amendments of claims 1-2 and 5-8, as well as the cancelation of claims 3 and 4. The rejection of claims 3 and 4 under 35 USC 102/103 has been withdrawn due to cancelation of the claims. New grounds of rejection have been set forth as necessitated by claim amendments.

(New grounds of rejection necessitated by claim amendments)
Claim Interpretation
Claim 1 recites “Nature killer cells (NK)” which are identified in the specification (Page 01, paragraph 002) as a third type of lymphocyte in addition to T and B cells. However, when citing NPL references applicants indicates that NK cells are also “natural killer cells” (Specification page 3-4, paragraphs 05-06), and the cited references used to describe the state of the art disclose natural killer cells. As both terms were used to identify “NK cells”, the examiner interprets “Nature Killer” and “Natural killer” cells to be interchangeable with one another.
Claim 1 has been amended to recite that the lymphocyte culturing medium is “composed of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin”. The MPEP, section 2111.03 (IV) states: 

The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’” [Emphasis added].

	In the instant case, the medium employed in the claimed method is disclosed as having several generic components such as ANY vitamins, ANY amino acids, ANY trace elements, ANY lipid composition, and injection grade albumin. Additionally, the product data sheet provided by the applicants teaching the composition of S&XFM-CD Serum-free medium states “ the formulations contains all kinds of vitamins, amino acids, trace elements, lipid composition, injection grade human albumin and so on” [Emphasis added]. The statement “and so on” implies that additional components can be found in the culture medium. For these reasons, the examiner has interpreted composed of to indicate an open group.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “The ex vivo expansion method for cord blood NK cells according to claim 1, wherein a dedicated proliferation culturing medium used in step 2) is the lymphocyte culturing medium added with the recombinant human interleukin (IL)-2 with a concentration ranging from 200IU/mL to 2000IU/mL”. However, claim 1, step 2 recites the same limitations in addition to a specific culture temperature, humidity, period for changing medium, density adjustment of cells, and a total period of culture. Therefore, claim 8 does not further limit claim 1, rather it broadens the scope.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20160075996 (IDS reference #1 of US patent application publications, hereinafter referred to as Terunuma et al) as evidenced by Villano, C. (2015) (hereinafter referred to as Villano), ThermoFisher. Technical Resources;11320-DMEM/F12 (2015) (hereinafter referred to as DMEM/F12), and  Helinski et al. J Leukoc Biol. 1988;44(2):111-21 (hereinafter referred to as Helinski et al).
 Regarding claims 1 step 1 and claim 5- Terunuma et al teaches a method for producing an NK cell-enriched blood preparation (Specification, paragraph 036), the method comprising a stimulating Specification, paragraph 040). The stimulating step comprises culturing the cells in the presence of IL-2 and a bisphosphonate derivative such as zoledronic acid (Specification, paragraphs 0041-0042 and 0086). Prior to stimulation the peripheral blood mononuclear cells (PBMCs) are adjusted to a density between 1x10^6 and 3x10^6 cells/mL (Specification, paragraph 0093). Terunuma et al also teaches that the method is not limited to PBMCs and can be used with blood from other sources such as umbilical cord blood (Specification, paragraphs 0066 and 0068). The concentration of zoledronic acid can be between 1-10uM/mL (i.e. 0.29-2.9 µg/mL) (Specification, paragraph 0101) and the concentration of IL-2 between 100-2000 IU/mL (Specification, paragraph 0100). The stimulation step is carried out at 37C for 1-3 days at 5% CO2 (Specification, paragraph 0102 and 0167). In general, cell culture incubators are kept at saturated humidity, as evidenced by Villano (Keep it humid). Lastly, Terunuma et al teaches the medium used in cell culture can be AIM-V medium from Life Technologies Corporation (i.e. lymphocyte culturing medium) (Specification, paragraph 0111).
Regarding claims 1 step 2, 6, and 8-Following the stimulation step, the cell solution (i.e. cell fluid) was collected and centrifuged (Specification, paragraph 0169). The medium was removed and the cells were resuspended in medium containing IL-2 (Specification, paragraph 0169). For the culture step (i.e. proliferatedly culturing), Terunuma et al teaches that the culture medium should be replaced with fresh medium at regulator intervals of 2 days to 5 days (Specification, paragraph 0110). As an example, they teach that cells were centrifuged at approximately 1200rpm (i.e. 150g) for approximately eight minutes (Specification, paragraph 0110). Approximately eight minutes is interpreted by the examiner to encompass the duration of ten minutes. The cells were then transferred at a density of 0.6x10^6 to 1x10^6 cells/mL to a fresh culture medium comprising IL-2 at a concentration of 300-700 IU/mL (Specification, paragraph 0110). Terunuma et al teaches the optimum temperature for the culturing step is between 36.5 and 37.5oC (Specification, paragraph 0107) and the culture period from 7-30 days at 5% Specification, paragraph 0110). As stated previously, tissue culture incubators are generally held at saturated humidity, as evidenced by Villano (Keep it humid). Lastly, Terunuma et al teaches the medium used in cell culture can be AIM-V medium from Life Technologies Corporation (i.e. lymphocyte culturing medium) (Specification, paragraph 0111).
Regarding the lymphocyte culturing medium in claim 1- Terunuma et al teaches that the medium used in cell culture (regardless of the step) can be AIM-V medium (i.e. lymphocyte culturing medium) (Specification, paragraph 0111). AIM-V medium was known in the art to be a serum-free medium that comprises an equal volume mixture of HEPES-buffered Dulbecco’s modified eagle medium (DMEM) and Ham’s nutrient mixture F12 that was further supplemented with purified human albumin, transferrin, insulin, and a proprietary mixture of purified factors, as evidenced by Helinski et al (Abstract; Page 112-Materials and Methods, Cell cultivation). As the human albumin included in the medium is purified it is considered to meet the limitation of injection grade human albumin. Additionally, DMEM/F12 medium (i.e. a 1:1 mixture of DMEM and Ham’s nutrient mixture F12) was known to contain vitamins (ex. Biotin), amino acids (ex. Glycine), trace elements (ex. Zinc), and a lipid composition (ex. Linoleic acid), as evidenced by DMEM/F12 (entire document). Therefore, the Aim V medium employed in the method of Terunuma et al is indistinguishable from that in instant claim 1. 

While Terunuma et al does not specifically state that the IL-2 employed in their method is human recombinant IL-2 (required by claims 1 and 7-8), 
Terunuma et al teaches the use of additional growth-stimulating factors such anti-human CD16 or anti-human CD 137 monoclonal antibodies (Specification, paragraphs 0078 and 0079). As they specifically disclose growth factors and antibodies targeting human molecules it stands to reason that the IL-2 employed in their method was also of human origin. Furthermore, since Terunuma et al teaches the culture of human NK cells, it is reasonable that an artisan would use human cytokines that were . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US20160075996 (IDS reference #1 of US patent application publications, hereinafter referred to as Terunuma et al) as evidenced by Villano, C. (2015) (hereinafter referred to as Villano), ThermoFisher. Technical Resources;11320-DMEM/F12 (2015) (hereinafter referred to as DMEM/F12), and  Helinski et al. J Leukoc Biol. 1988;44(2):111-21 (hereinafter referred to as Helinski et al) as applied to claim 1 above, and further in view Fuss et al. Current Protocols in Immunolog, 2009;8.1.1-7.1.8 (hereinafter referred to as Fuss et al).
The teachings of Terunuma et al as applied to the limitations of claim 1 have been discussed previously.
Regarding claim 2- Terunuma et al teaches that blood can be collected by known methods in the art such as the collection of cord blood by injection of a needle to the postpartum umbilical cord before placenta delivery (Specification, paragraph 068). The blood can be collected into a syringe coated with an anticoagulant and subsequently centrifuged at 2000-4000 RPM for 5-20 minutes to separate plasma and whole blood (Specification, paragraph 069). Additionally, Terunuma et al teaches that the PBMCs can be further separated using a density centrifugation method with Ficoll-Hypaque or Ficoll-Specification, paragraph 070). The method can then be carried out according to the manufacturer’s instructions (Specification, paragraph 070).
However, Terunuma et al fails to teach:
 diluting the blood with phosphate buffered saline (PBS) where the volume of PBS is 1 to 2 times the volume of cord blood;
 adding slowly the diluted cord blood from above to the lymphocyte separation solution, and maintaining a clear interface between the diluted cord blood and the lymphocyte separation solution, wherein the volume of the diluted cord blood is equal to the volume of the lymphocyte separation solution;
centrifuging at room temperature and with a centrifugal force of 980g;
after centrifugation, aspirating a white membrane-like mononuclear cell layer, which is a second layer from the top, and washing the mononuclear cell layer with the PBS, to obtain cord blood mononuclear cells.

Fuss et al teaches adding heparinized blood into a centrifuge tube and diluting it with an equal volume of 1X PBS (claim 2, step 1) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 1 and 3). Furthermore, Fuss et al teaches that the Ficoll-Hypaque solution should be slowly layered underneath the leukocyte/RBC/PBX mixture (claim 2, step 2) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 4). Following the addition of the separation solution, the tube should be centrifuged for 20-30 minutes at 900xg at a temperature between 18 and 20oC (claim 2, step 3) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 5). Lastly, Fuss et al teaches removing the upper layer containing the plasma so that only the mononuclear lymphocyte cell layer (i.e. second layer) remains (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 6). The mononuclear lymphocytes should then be washed in hanks Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 6).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Terunuma et al with those of Fuss et al and include the steps of:
diluting the blood with phosphate buffered saline (PBS) where the volume of PBS is 1 to 2 times the volume of cord blood;
 adding slowly the diluted cord blood from above to the lymphocyte separation solution, and maintaining a clear interface between the diluted cord blood and the lymphocyte separation solution, wherein the volume of the diluted cord blood is equal to the volume of the lymphocyte separation solution;
centrifuging at room temperature and with a centrifugal force of 980g;
after centrifugation, aspirating a white membrane-like mononuclear cell layer, which is a second layer from the top, and washing the mononuclear cell layer with the PBS, to obtain cord blood mononuclear cells.
One of ordinary skill in the art would have been motivated to do so to separate mononuclear cells from platelets in a blood preparation, as taught by Fuss et al. One of ordinary skill in the art would expect a reasonable chance of success as Ficoll-hypaque gradient centrifugation was a well-known and routine method used in the art for the separation of blood mononuclear cells as demonstrated by Fuss et al.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US20160075996 (IDS reference #1 of US patent application publications, hereinafter referred to as Terunuma et al) as evidenced by Villano, C. (2015) (hereinafter referred to as Villano), ThermoFisher. Technical Resources;11320-DMEM/F12 (2015) (hereinafter referred to as DMEM/F12), and  Helinski et al. J Leukoc Biol. 1988;44(2):111-21 (hereinafter referred to as Helinski et al) as applied to claim 1 above, and further in view of Leong et al. Biol Blood Marrow Transplant. 2014;20(4): 463-473 (hereinafter referred to as Leong et al).
The teachings of Terunuma et al as applied to the limitations of claim 1 have been discussed previously.
	Regarding claim 7 - Terunuma et al teaches a method for creating an NK cell-enriched blood preparation using stimulating (i.e. activating) culture medium comprising AIM V medium (Specification, paragraph 0111), zoledronic acid at a concentration between 0.29-2.9 µg/mL (Specification, paragraph 0101), and IL-2 at a concentration between 100-2000 IU/mL (Specification, paragraph 0100). Terunuma et al further teaches that growth-stimulating cytokines can also include IL-15 and IL-18 either individually or in combination (Specification, paragraph 0081; paragraph 0100; paragraph 0142). Lastly, Terunuma et al teaches cytokines can be present in the medium at a concentration of 200-2000 U/mL (Specification, paragraph 0134). 
	While Terunuma et al teaches the use of IL-15 and IL-18 in their method, they fail to teach wherein the concentration of IL-15 and IL-18 ranges from 1ng/mL to 100 ng/mL. Additionally, Terunuma et al fails to explicitly state that the interleukins used in their method were recombinant human interleukins. 
	Leong et al teaches that effector lymphocytes are under clinical investigation for the adoptive immunotherapy of hematologic malignancies (Abstract). Leong et al teaches that human NK cells are generated via the brief pre-activation with IL-12, IL-15, and IL-18 (Abstract). However, the optimal cytokine receptors and signals for maintenance of enhanced function and homeostasis following pre-activation remains unclear (Abstract). They teach that preactivation with IL-15 plus IL-18 or IL-12 plus IL-18 induces the rapid and prolonged expression of CD25, resulting in a functional high affinity IL-2 receptor (Abstract; Discussion, paragraph 01). Cytokine activated NK cells were then able to expand Abstract; Discussion, paragraph 02). Lastly, Leong et al teaches that the concentration of IL-15 and IL-18 employed in the stimulation of NK cells was 100ng/mL and 50ng/mL, respectively (Fig. 1). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of producing an NK cell enriched blood population to include IL-15 and IL-18 at a concentration ranging from 1-100ng/Ml. One of ordinary skill in the art would have been motivated to do so activate the NK cells so that they could be expanded in the presence of IL-2, as taught by Leong et al. One of ordinary skill would have a reasonable expectation of success as Leong et al teaches that the use of IL-15 and IL-18 at concentrations of 100ng/mL and 50ng/mL were effective for stimulating NK cell expression of a functional high affinity IL-2 receptor. Furthermore, it would be obvious to one of ordinary skill in the art to optimize the dose of IL-15 and IL-18 to promote the expression of the high affinity IL-2 receptor. One of ordinary skill in the art would be motivated to do so to promote NK cell expansion in the presence of IL-2, as taught by Leong et al. One of ordinary skill in the art would have a reasonable expectation of success as the optimization of a result effective variable (such as IL-2 receptor expression following cytokine stimulation) were routine in the art prior to the effective filing date of the claimed invention.
	Regarding the use of human recombinant cytokines- Terunuma et al teaches the use of additional growth-stimulating factors such anti-human CD16 or anti-human CD 137 monoclonal antibodies (Specification, paragraphs 0078 and 0079). As they specifically disclose growth factors targeting human molecules it stands to reason that the cytokines employed in their method were also targeting human cytokine receptors (i.e. recombinant human IL-2). Furthermore, it would be obvious to one of ordinary skill in the art to employ the use of recombinant human cytokines in the method of Terunuma et al. One of ordinary skill in the art would be motivated to do so to stimulate the cytokine receptors present on human NK cells, thereby activating the cells prior to cell expansion as taught by Specification, paragraph 0057 and 0108). One of ordinary skill in the art would expect a reasonable chance of success as Terunuma et al teaches the use of IL-2 to create an NK cell-enriched blood preparation and changing the source of IL-2 would therefore only require routine experimentation.

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. The examiner has amended the claim rejections above to address the newly amended claims. The discussion that follows addresses applicable arguments to the amended claim rejection.
Claim rejections under 35 USC § 102/103
Applicant asserts that Terunuma et al fails to disclose the following limitations applicable to claim 1:
Step 1-A culture medium composed of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin, and
Step 2-Adjusting the density of the cells using the lymphocyte culturing medium (Page 15 and 16 of arguments filed 08/13/2021). 
Additionally, applicants assert that Terunuma et al teaches the use of medium containing human serum or plasma in the medium of step 1, as well as plasma and IL-2 in the medium step 2, which are not required by the instant claims. Lastly, applicants argue that Terunuma et al teaches the use of separate culture mediums for step 1 and 2, where the instant applications claims the same medium is employed in both steps (Page 15 and 16 of arguments filed 08/13/2021).

As discussed under the claim interpretation above, “composed of” is being interpreted as indicating an open group. Therefore, while Terunuma et al teaches that additional components, such as Page 15 of arguments filed 08/13/2021, first paragraph), Terunuma et al suggests that if the preparation is intended for adoptive immunotherapy it is desirable to use a serum-free medium (Specification, paragraph 0093). Therefore, Terunuma et al teaches that the medium employed in their method can be serum-free depending on the application of the cultured cells. Furthermore, as discussed in the rejection set forth above, AIM V medium was known in the art to be a serum-free medium composed of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin. As such, the medium employed in the method of Terunuma et al is indistinguishable from that instantly claimed. 
Regarding the use of IL-2 and plasma in step 2, as discussed above the claims do not exclude these additional components. Furthermore, step 2 of instant claim 1 states “adding recombinant human interleukin-2” indicating that IL-2 is part of the culture medium. Lastly, regarding the use of two different mediums for each step, Terunuma et al explicitly states that “the medium used in the culture can be any general medium for use in cell culture as a rule. Examples thereof include AIM-V…” Therefore, Terunuma et al teaches that the culture medium employed in their method, regardless of the step, can be AIM-V culture medium.


Claims 3-4 and 7-8 (Page 17 of arguments filed 08/13/2021
Claims 3-4 have been canceled and thus an argument regarding these claims is moot. Applicants assert that claims 7 and 8 are neither anticipated nor unpatentable over Terunuma for the reasons set forth above. These arguments have been addressed above.
Claim rejections under 35 USC § 103 (Pages 17-20 of arguments filed 08/13/2021)


	Criticality regarding claims 1 and 2 (Page 20-21 of arguments filed on 08/13/2021)
	Applicants assert that the use of a lymphocyte culturing medium composed of vitamins, amino acids, trace elements, and lipid composition, and injection human albumin is critical to the ex vivo expansion method of claim 1. Applicants assert that this criticality is demonstrated by Tables 1-1 and Table 2 of the instant specification, which shows that the use of the claimed lymphocyte culturing medium resulted in greater expansion amplification ( 113.64 vs 143.32) and purity (90.69% vs. 92.46%) of cultured NK cells. This argument has been considered but is not found persuasive.
	Embodiments 1 and 2 differ in that embodiment 1 utilized AIM V medium for the activating step and embodiment 2 utilized a medium composed of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin (hereinafter referred to as GMP S&XFMTM-CD medium) for the activating step (Specification, pages 19-26). However, both embodiments utilized GMP S&XFMTM-CD medium for the proliferation (or expansion step) (Specification, pages 19-26). As both embodiments utilized GMP S&XFMTM-CD medium for the expansion step, it cannot be concluded that the expansion difference was due to the use of AIM V medium. In order to demonstrate GMP S&XFMTM-CD resulted in increased purity and expansion there would need to be a direct comparison between the two mediums during the expansion phase of culture. Additionally, the differences in expansion (113.64 vs 143.32) and purity (90.69% vs. 92.46%) are close enough in value that they could be attributed to experimental variation, especially since no statistical analysis were performed to test for differences. In fact, the specification states “the proportions of NK cells in the cord blood mononuclear cells are all improved from the original purities of the NK cells greater than or equal to 90%” (Specification page 29, paragraph 0121), indicating that both culture conditions achieved similar Specification, pages 19-26). Lastly, and most importantly, the medium employed in the claimed method is indistinguishable from that of the AIM V medium employed by Terunuma et al. Without any clear delineation between the two culture mediums, the claimed medium cannot be considered a critical feature with unexpected results as using the same product under the same culture conditions will result in the same outcome. 


	Affidavit-traversing rejection (filed 08/13/2021)
The affidavit under 37 CFR 1.132 filed on 08/13/2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 102(a)(1)/103 and 35 U.S.C 103 as set forth in the last Office action because:  
The information provided in Table 1 of the affidavit is incomplete. Terunuma et al teaches that medium used in their method can be AIM V medium or any other appropriate culture medium (Specification, paragraph 0111 of Terunuma et al). As set forth in the rejection above, AIM V medium is also composed of vitamins, amino acids, trace elements, lipid composition, and injection grade human albumin. Therefore, the medium utilized by Terunuma et al is indistinguishable from that employed in the claimed method. Applicant appears to acknowledge this fact in Table 1 for the disclosure of Terunuma et al concerning the proliferatedly culturing step. The arguments in the affidavit also assert that embodiment 1 of the instant specification corresponds to the teachings of Terunuma et al while embodiment 2 corresponds to the claimed invention. Embodiments 1 and 2 differ in that embodiment 1 utilized AIM V medium for the activating step and embodiment 2 utilized a medium composed of D medium) for the activating step (Specification, pages 19-26). However, both embodiments utilized GMP S&XFMTM-CD medium for the proliferation (or expansion step) (Specification, pages 19-26). As both embodiments utilized GMP S&XFMTM-CD medium for the expansion step, it cannot be concluded that the expansion difference was due to the use of AIM V medium. In order to demonstrate GMP S&XFMTM-CD resulted in increased purity and expansion there would need to be a direct comparison between the two mediums during the expansion phase of culture. Additionally, the differences in expansion (113.64 vs 143.32) and purity (90.69% vs. 92.46%) disclosed in Table 2 of the affidavit are close enough in value that they could be attributed to experimental variation, especially since no statistical analysis were performed to test for differences. In fact, the specification states “the proportions of NK cells in the cord blood mononuclear cells are all improved from the original purities of the NK cells greater than or equal to 90%” (Specification page 29, paragraph 0121), indicating that both culture conditions achieved similar outcomes. Furthermore, there is no clear indication that the concentration of cytokines, which would be expected to have a large impact on cell proliferation, were the same for both embodiments because in each case the specification provides a range of concentrations without any explicit examples (Specification, pages 19-26). Lastly, as discussed above, the medium employed in the claimed method is indistinguishable from that of the AIM V medium employed by Terunuma et al. Without any clear delineation between the two culture mediums, the claimed medium cannot be considered a critical feature with unexpected results as using the same product under the same culture conditions will result in the same outcome. 

Conclusion
Status of the claims
Claims 1-2 and 5-8 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635